Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The objection to claims 22-28, 30-34, and 36-40 has been withdrawn.
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
 In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that it would not be obvious to one of ordinary skill in the art to use the controls of Fasig which conveys documents to be used in motorized roller conveyor as the current applicant. The article being transported is not relevant if it is not differentiated through features of structure or configuration. Fasig teaches the use a conveyor system as shown in Figure 1 and then teaches controls components as sensors, particularly a gap sensor S14 and communications to a microprocessor to interpret the sensor signals to control the movement of the conveyor system. It is 

For the foregoing reasons, the claims stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, and 25-29; 31-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh U.S. Patent No. 6,820,736 in view of Fasig U.S. Patent No. 4,331,328.
Claims 21 and 35, Itoh teaches a motorized drive roller conveyor 1 comprising: one or more cards 40, each card configured to control an upstream zone and a downstream zone of 1, each zone comprising a motorized drive roller assembly 6 and a sensor 48 configured to detect items on the conveyor 1  Abstract, but does not teach as Fasig teaches wherein each card 40 is configured to measure a gap via S14 between a first item and a second item positioned consecutively on the conveyor by beginning a counter when a trailing edge of the first item passes the sensor and stopping the counter when a leading edge of the second item passes the sensor to generate a counter value indicating a length of the gap, and in response to the first item being stopped, the card 40 is configured to advance the second item a distance derived from the counter value C5 L60-67. It would be obvious to one of ordinary skill to use the controls of Fasig into the invention of Itoh for additional stability and control during transport.
Claim 22, Itoh the one or more cards 40 comprises a plurality of networked cards of 40 and are known to one of ordinary skill in the art of controllers. 

Claims 26 and 38, Itoh does not teach as Fasig teaches the distance is less than the length of the gap in order to adjust the length of the gap to a predetermined length C5 L60-67; C6 L1-20. It would be obvious to one of ordinary skill to use the controls of Fasig into the invention of Itoh for additional stability and control during transport.  
Claims 27 and 39, Itoh does not teach as Fasig teaches the card 40 is further configured to receive user input to define the predetermined length C5 L60-67; C6 L1-20. It would be obvious to one of ordinary skill to use the controls of Fasig into the invention of Itoh for additional stability and control during transport.   
Claims 28 and 34, Itoh does not teach as Fasig teaches each card 40 is further configured to: stop the counter when the first item is stopped in the downstream zone, prior to the leading edge of the second item passing the sensor S14, S30, to generate the counter value; and cause the motorized drive roller assembly of the upstream zone to advance the second item a distance derived from the counter value C7 L20-60. It would be obvious to one of ordinary skill to use the controls of Fasig into the invention of Itoh for additional stability and control during transport.  
Claim 29, Itoh teaches a motorized drive roller conveyor 1 comprising: a first zone a and a second zone b downstream of the first zone a, each zone a-d including a drive roller 6 and a sensor 48; and a card 40 comprising a first driver 45 that controls the first zone a and a second driver 45 that controls the second zone b, but does not teach as Fasig 
Claim 31, Itoh does not teach as Fasig teaches the distance is equal to the length of the gap in order to eliminate the gap C5 L60-67; C6 L1-20. It would be obvious to one of ordinary skill to use the controls of Fasig into the invention of Itoh for additional stability and control during transport.   
Claim 32, Itoh does not teach as Fasig teaches the distance is less than the length of the gap in order to adjust the length of the gap to a predetermined length C5 L60-67; C6 L1-20. It would be obvious to one of ordinary skill to use the controls of Fasig into the invention of Itoh for additional stability and control during transport.   
Claim 33, Itoh does not teach as Fasig teaches the card 40 is further configured to receive user input to define the predetermined length C5 L60-67; C6 L1-20. It would be obvious to one of ordinary skill to use the controls of Fasig into the invention of Itoh for additional stability and control during transport.    
Claim 36, Itoh does not teach as Fasig teaches advancing the second item on the conveyor by a distance derived from the counter value C5 L60-67. It would be obvious 
Claim 40, Itoh the method is implemented using a networked card 40 Abstract. 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh U.S. Patent No. 6,820,736 in view of Fasig U.S. Patent No. 4,331,328 in view of Nagai U.S. Patent No. 7,542,823.
Claim 23, Itoh does not teach as Nagai teaches the gap is measured by counting the rotations of a drive roller C210 L25-35. It would be obvious to use the configuration of Nagai into the invention of Itoh for additional control. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362.  The examiner can normally be reached on Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS